DETAILED ACTION
This final office action is in response to claims filed 12/28/2021.
Claims 1-11 and 13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
The applicant's prior art arguments have been fully considered but they are not persuasive. The applicant argues in page 10 of remarks filed 12/28/2021:
In particular, neither Dubnov nor Asano discloses, teaches or suggests circuitry configured to, in response to the drag and drop operation from the first operation display area to the second operation display area, receive the data of the drag and drop content from the content management server to the second operation display area. 
Specifically, Dubnov discloses that as a result of a user dragging materials displayed in the shared canvas area to their own private canvas area, the material is transmitted from the shared canvas area to the user's private canvas area for display. However, Dubnov fails to disclose, teach, or suggest receiving the displayed materials from the server to the private canvas area for display. Furthermore, Dubnov fails to disclose, teach, or suggest transmitting, to the content management server, location specifying information that specifies a location of data of the dragged and dropped content.
 Dubnov teaches in [0028] that the shared canvas (first operation display area) receives material that is dragged and dropped by participants. Dubnov also teaches in [0040] that the server comprises a database that stores data contributed by the participants. Dubnov further teaches in [0033] a user may update their private canvas (second operation display area) by dragging and dropping the data from the shared canvas area to the private canvas area. Dubnov does not teach transmitting, to the content management server, location specifying information that specifies a location of data of the dragged and dropped content. However the examiner relied on Asano to teach this limitation. Asano teaches in [0283] that in response to dragging a file to perform a file sharing operation a file path of the content displayed in the first area is transmitted.  

	The applicant also argues in pages 10-11 of remarks filed 12/28/2021:
Asano does not cure the deficiencies of Dubnov. Specifically, as acknowledged in the Office Action, Asano merely discloses, in response to a drag and drop of the file 503 on an application window 545 (paragraph [0279] and Fig. 30), the display screen sharing server starts sharing the folder in which the file is stored, and transmits the shared file path at step S1604 (paragraph [0283] and Fig. 31). The display screen sharing client passes the file to the application, thereby executing the application (paragraph [0283]). As the folder in which the file is stored is shared as described above, there is no need to actually transfer the file to the information processing apparatus A 601 (paragraph [0284]). That is, as shown in Fig. 31 of Asano, when the display screen sharing server starts sharing the folder (S 1604), only the file path of the content displayed is transmitted from the information processing apparatus B to the information processing apparatus A. There is no need to actually transfer the file to the information processing 
However the examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on the combination of Dubnov and Asano to teach the limitations of claim 1. Dubnov teaches in [0028] that the shared canvas (first operation display area) receives material that is dragged and dropped by participants. Dubnov also teaches in [0040] the server stores data contributed by the participants in a database. Dubnov further teaches in [0033] a user may update their private canvas by dragging and dropping the data from the shared canvas area (first operation display area) to the private canvas area.  Dubnov teaches transmitting content to the server, but does not specify transmitting location specifying information to the server. The examiner relied on the Asano reference to teach “in response to reception of the drag and drop operation, transmit, to the content management server, location specifying information that specifies a location of data of the dragged and dropped content, the location specifying information including address information of the first operation display area” and “the data of the dragged and dropped content being obtained by the content management server using the address information of the first operation display area”. Asano teaches in [0283] that in response to dragging a file to perform a file sharing operation a file path of the content displayed in the first area is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dubnov (US 2010/0005394) in view of Asano (US 2006/0136828).
Regarding Independent Claim 1,
Dubnov teaches a communication terminal communicable with a content management server ([0038]-[0043]: A computing platform associated with display device 1 (112) is connected to Server 108), the communication terminal comprising:
circuitry configured to display, on a display of the communication terminal by a web browser, a first operation display area, a content in the first operation display area based on data of the content, and a second operation display area ([0043]: A user application associated with display device 1 (112) can be a web page or an applet running on a web browser. Display device 1 (112) includes a shared canvas area 152 (first operation display area) and a private canvas area 160 (second operation display area). Shared canvas area 152 may show materials contributed by users);
([0028], [0040]: Materials moved to shared canvas area 152 by participants are pushed to the server. Server 108 is coupled to storage server 132 which comprises a database that stores data contributed by participants);
after transmitting the data of the content to the content management server, receive a drag and drop operation for causing the content displayed in the first operation display area to be dragged and dropped to the second operation display area ([0033]: A user may update their private canvas area by dragging and dropping data from the shared canvas area to the private canvas area);
receive, from the content management server, the data of the dragged and dropped content to be displayed in the second operation display area, the data of the dragged and dropped content being obtained by the content management server and display the dragged and dropped content received from the content management server in the second operation display area of the display of the communication terminal ([0033], [0043]: As a result of a user dragging materials displayed in the shared canvas area to their own private canvas area the material is transmitted to the user’s private canvas area for display).
	Dubnov does not teach:
in response to reception of the drag and drop operation, transmit, to the content management server, location specifying information that specifies a location of data of the dragged and dropped content, the location specifying information including address information of the first operation display area;

	However, Asano teaches:
in response to reception of the drag and drop operation, transmit, to the content management server, location specifying information that specifies a location of data of the dragged and dropped content, the location specifying information including address information of the first operation display area ([0283]: In response to a drag and drop input to move a file from a first display area to a second display area, the file path of the content displayed in the first display area is transmitted);
the data of the dragged and dropped content being obtained by the content management server using the address information of the first operation display area ([0290]: Once the file path is received the file associated with the file path is retrieved. The file represented by the icon on the first display is used for execution by the application on the first display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubnov and Asano with so that in response to reception of the drag and drop operation, location specifying information including address information of the first operation display area is transmitted to the content management server and the data of the dragged and dropped content is obtained using the address information of the first operation display area.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, 

Regarding Dependent Claim 6,
Dubnov and Asano teach the communication terminal of claim 1. Dubnov further teaches an information sharing system, comprising: the communication terminal of claim 1; and the content management server ([0040]-[0043], Fig. 1: A collaboration system comprising a server and a computing platform).

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 10,
Dubnov and Asano teach the method of claim 8. Dubnov further teaches a non-transitory computer-readable storage medium storing a program for causing a computer to ([0013], Fig. 1: A general purpose computer storing executable instructions in a computer readable medium).

Regarding Dependent Claim 11,
Dubnov and Asano teach the communication terminal of claim 1. Asano further teaches wherein the circuitry is further configured to, in response to the reception of the drag and drop operation, transmit the location specifying information, without transmitting the data of the dragged and dropped content to the content management server ([0284]: The dragged and dropped file is already stored in a shared location so the file does not have to be downloaded by the server).

Regarding Independent Claim 13,
Dubnov teaches a communication terminal communicable with a content management server ([0043], Fig. 1: A computing platform associated with display device 1 (112) is in communication with server 108), the communication terminal comprising:
circuitry configured to display, on a display of the communication terminal by a web browser, a first operation display area, a content in the first operation display area based on data of the content, and a second operation display area ([0043]: A user application associated with display device 1 (112) can be a web page or an applet running on a web browser. Display device 1 (112) includes a shared canvas area 152 (first operation display area) and a private canvas area 160 (second operation display area). Shared canvas area 152 may show materials contributed by users);
([0028], [0040]: Materials moved to shared canvas area 152 by participants are pushed to the server. Server 108 is coupled to storage server 132 which comprises a database that stores data contributed by participants);
after transmitting the data of the content to the content management server, receive a drag and drop operation for causing the content displayed in the first operation display area to be dragged and dropped to the second operation display area and display the dragged and dropped content received from the content management server in the second operation display area of the display of the communication terminal ([0033], [0043]: As a result of a user dragging materials displayed in the shared canvas area to their own private canvas area the material is transmitted to the user’s private canvas area for display).
	Dubnov does not teach:
in response to reception of the drag and drop operation, transmit, to the content management server, display position information indicating a position within the second operation display area to which the content is dragged and dropped;
receive, from the content management server, the display position information indicating the position within the second operation display area, and receive the data of the dragged and dropped content to be displayed in the second operation display area; and

However, Asano teaches:
	in response to reception of the drag and drop operation, transmit, to the content management server, display position information indicating a position within the second operation display area to which the content is dragged and dropped ([0128], [0145]: A file that is dragged and dropped on the shared display screen is detected by the D&D detecting unit of the display screen sharing server to check the position where the file has been dropped);
receive, from the content management server, the display position information indicating the position within the second operation display area, and receive the data of the dragged and dropped content to be displayed in the second operation display area; and display the dragged and dropped content received from the content management server in the second operation display area of the display of the communication terminal, based on the received display position information ([0133]: The position of the dragged and dropped file is temporarily stored in memory and used to display the file on the shared display screen);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubnov and Asano so that in response to reception of the drag and drop display position information indicating a position within the second operation display area to which the content is dragged and dropped is 
	One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of improving user experience by mirroring the inputs that a plurality of users are performing on a shared display screen.

Claims 2-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dubnov (US 2010/0005394) in view of Asano (US 2006/0136828) in further view of Bauermeister (US 7,703,103).
Regarding Dependent Claim 2,
	Dubnov and Asano teach the communication terminal of claim 1, but do not teach to:
transmit content identification information identifying data of a screen element to be displayed in the second operation display area to the content management server, the screen element being the data of the dragged and dropped content;
receive the data of the screen element, the data of the screen element being transmitted by the content management server in response to transmission of the content identification information.
	However, Bauermeister teaches to:
transmit content identification information identifying data of a screen element to be displayed in the second operation display area to the content management server, the screen element being the data of the dragged and dropped content (Col. 6 1-14: An identification (e.g., a URL) is transmitted to the server in response to content being dragged to collaboration window 135-1);
receive the data of the screen element, the data of the screen element being transmitted by the content management server in response to transmission of the content identification information (Col. 10: 26-32: An identifier (e.g., a web page identifier, file identifier, etc.) is associated with the thumbnail rendition of the content in order to enable a viewer, when viewing the thumbnail rendition of the content on a respective display screen 130, to select the thumbnail rendition of the content and retrieve a respective file or web page from a server based on the identifier).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubnov and Asano with Bauermeister so that content identification information is transmitted to and received by the content management server.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by associating a unique identifier with a plurality of files.

Regarding Dependent Claim 3,
Dubnov, Asano, and Bauermeister teach the communication terminal of claim 2. Dubnov further teaches, wherein the first operation display area is an operation display area for displaying a shared screen, which is an electronic screen shared and viewed by a plurality of users ([0043]: Display device 1 (112) displays a shared canvas area 152 that is accessible by a plurality of users), and the second operation display area is an operation display area for ([0043]-[0044]: A private canvas area 160 is only viewable for a specific user).

Regarding Dependent Claim 5,
This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 9,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dubnov (US 2010/0005394) in view of Asano (US 2006/0136828) in view of Cranfill (US 2012/0311438).
Regarding Dependent Claim 4,
	Dubnov and Asano teach the communication terminal of claim 1, but do not teach wherein the dragged and dropped content is a content of an entire screen displayed in the first operation display area.
	However, Cranfill teaches wherein the dragged and dropped content ([0192]: A predetermined gesture applied on the touchscreen (e.g., throwing gesture) is used to share content) is a content of an entire screen displayed in the first operation display area ([0266]: The whole eBook may be shared with another user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubnov and Asano with Cranfill so that content of an entire screen is shared.
(Cranfill [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dubnov (US 2010/0005394) in view of Asano (US 2006/0136828) in further view of Shepherd (US 2015/0149929).
Regarding Dependent Claim 7,
Dubnov and Asano teach the information sharing system of claim 6. Dubnov further teaches a memory including a first storage area and a second storage area, the first storage area storing data of a content to be displayed in the first operation display area by the web browser at the communication terminal, the second storage area storing data of a content to be displayed in the second operation display area by the web browser at the communication terminal ([0040]: Server storage 132 comprises a database for storing all data including data contributed by users. The data corresponds to materials associated with the shared canvas area and the private canvas area). Asano further teaches server circuitry configured to receive the location specifying information, including the address information of first operation display area, which specifies a first storage area, the location specifying information being transmitted by the communication terminal in response to the drag and drop of the content displayed in the first operation display area to the second operation display area at the communication terminal  and transmit the data of the dragged and dropped content stored in the second storage area so that the communication terminal receives the data ([0283]: In response to a drag and drop input to move a file from a first display area to a second display area, the file path of the content displayed in the first area is transmitted. The file path indicates where the file is stored). 
	Dubnov and Asano do not teach copy the data of the dragged and dropped content stored in the first storage area to the second storage area to store the copied data in the second storage area.
	However, Shepherd teaches to copy the data of the dragged and dropped content stored in the first storage area to the second storage area to store the copied data in the second storage area. ([0109]: Dragging a file from the private workspace to the master workspace causes the file to be uploaded to the repository containing the public file system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubnov and Asano with Shepherd so that the data of the dragged and dropped content stored in the first storage area is copied to the second storage area.
One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of updating the location of the content in memory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176